Exhibit 10.1

 

AMENDED AND RESTATED K-SEA TRANSPORTATION PARTNERS L.P.


LONG-TERM INCENTIVE PLAN

 

1.             Purpose of the Plan.

 

The K-Sea Transportation Partners L.P. Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of K-Sea Transportation Partners L.P., a
Delaware limited partnership (the “Partnership”), by providing to employees and
directors of K-Sea General Partner GP LLC, a Delaware limited liability company
(the “Company”), and its Affiliates who perform services for the Partnership,
incentive compensation awards for superior performance that are based on Units. 
The Plan is also contemplated to enhance the ability of the Company and its
Affiliates to attract and retain the services of individuals who are essential
for the growth and profitability of the Partnership and to encourage them to
devote their best efforts to the business of the Partnership, thereby advancing
the interests of the Partnership.

 

2.             Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option or Phantom Unit granted under the Plan, and shall
include any DER granted with respect to a Phantom Unit.

 

“Award Agreement” means the agreement entered into between the Partnership and
the Participant evidencing the terms and conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Cash-Out Value” means the amount determined in Clause (i) or (ii), whichever is
applicable, as follows: (i) the per Unit price offered to equityholders of the
Partnership in any merger or consolidation or (iii) in the event of a
reorganization, the Fair Market Value per Unit determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of an Award.  In the event that the consideration offered to
equityholders of the Partnership in any transaction described in this definition
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.

 

“Change in Control” shall be deemed to have occurred upon the occurrence of one
or more of the following events: (i) any sale, lease, exchange or other transfer
(in one or a series of related transactions) of all or substantially all of the
assets of the Partnership or K-Sea Operating Partnership L.P. to any Person or
its Affiliates, other than the Partnership, the

 

1

--------------------------------------------------------------------------------


 

Company or any of their Affiliates or (ii) any merger, reorganization,
consolidation or other transaction pursuant to which more than 50% of the
combined voting power of the equity interests in the Partnership or K-Sea
Operating Partnership L.P. ceases to be owned by Persons who own such interests,
respectively, as of the date of the initial public offering of Units.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan.

 

“Deferral Commitment” means the agreement by which an Employee or Director, who
has been issued a Phantom Unit, elects to defer receipt of the Unit or Cash-Out
Value payment otherwise payable to the Employee or Director upon the vesting of
the Phantom Unit.

 

“Deferred Award” means (i) an Elective Deferral Award (as defined in
Section 6(b)(iv) of the Plan) with respect to which a recipient has made a
Deferral Commitment (ii) an Automatic Deferral Award (as defined in
Section 6(b)(v) of the Plan) or (iii) an Other Deferred Award (as defined in
Section 6(b)(vi).

 

“Deferred Compensation Plan” means the K-Sea Transportation Partners L.P.
Deferred Compensation Plan.

 

“DER” means a right, granted in tandem with a Phantom Unit, to receive an amount
in cash equal to, and at the same time as, the cash distributions made by the
Partnership with respect to a Unit during the period such Phantom Unit is
outstanding, provided that any payments with respect to DERs that are granted in
tandem with a Deferred Award may, pursuant to the terms of a Deferral Commitment
or Award Agreement, be deferred under and in accordance with the Deferred
Compensation Plan.

 

“Director” means a member of the Board or the board of directors or managers of
an Affiliate who is not an Employee.

 

“Employee” means any employee of the Company or an Affiliate, including, without
limitation, K-Sea Transportation Inc., a Delaware corporation, in each case as
determined by the Committee. Notwithstanding the foregoing, the term “Employee”
shall not include any individual covered by a collective bargaining or
comparable agreement between representatives of such employees and the
Partnership, the Company or any Affiliate of the Partnership or the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the date of
determination (or, if there is no trading in the Units on such date, the closing
sales price on the last date the Units were traded) as reported in The Wall
Street Journal (or other reporting service approved by the Committee). In the
event Units are not publicly traded at the time a determination of Fair Market
Value is required to be made hereunder, the determination of Fair Market Value
shall be made in good faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

2

--------------------------------------------------------------------------------


 

“Participant” means any Employee or Director granted an Award under the Plan.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) unit granted under the Plan which upon
vesting, or at such other time as may be specified in a Deferral Commitment or
Award Agreement, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, whichever is determined by the
Committee.

 

“Plan” means this K-Sea Transportation Partners L.P. Long-Term Incentive Plan,
as amended from time to time.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture (i.e., it is
not vested) and is not exercisable by or payable to the Participant.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Unit” means a Common Unit of the Partnership.

 

3.             Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of K-Sea Transportation GP, LLC (provided that the Chief Executive
Officer is a member of the Board), subject to such limitations on such delegated
powers and duties as the Committee may impose, if any. Upon any such delegation
all references in the Plan to the “Committee,” other than in Section 7, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, himself, a person who is an officer subject to Rule 16b-3 or who is
a member of the Board.  Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the

 

3

--------------------------------------------------------------------------------


 

terms and conditions of any Award; (v) determine whether, to what extent, and
under what circumstances Awards may be settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.

 

4.             Units.

 

(a)           Units Available. Subject to adjustment as provided in
Section 4(c), the number of Units with respect to which Options and Phantom
Units may be granted under the Plan is 940,000.  If any Option or Phantom Unit
is forfeited or otherwise terminates or is canceled without the delivery of
Units, then the Units covered by such Award, to the extent of such forfeiture,
termination or cancellation, shall again be Units with respect to which an
Option or Phantom Unit, as the case may be, may be granted.

 

(b)           Sources of Units Deliverable Under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, or from the Partnership, or any combination
of the foregoing, as determined by the Committee in its discretion.

 

(c)           Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided
that the number of Units subject to any Award shall always be a whole number.

 

(d)           Cash-Out of Awards. In the event that the Partnership is
reorganized, merged or consolidated with another entity, the Committee may, in
its sole discretion, (i) require the mandatory surrender to the Partnership by
selected holders of Options of some or all of the outstanding Options held by
such holder (irrespective of whether such Options are then exercisable under the
provisions of the Plan) as of a date (before or after the reorganization, merger
or consolidation) specified by the Committee, in which event the Committee shall

 

4

--------------------------------------------------------------------------------


 

thereupon cancel such Options and pay to each holder thereof an amount of cash
per Unit equal to the excess, if any, of the Cash-Out Value of the Units subject
to such Option over the exercise price(s) under such Options for such Units or
(ii) require the mandatory surrender to the Partnership by selected holders of
Phantom Units of some or all of the outstanding Phantom Units held by such
holder (irrespective of whether such Phantom Units are vested under the
provisions of the Plan) as of a date (before or after the reorganization, merger
or consolidation) specified by the Committee, in which event the Committee shall
thereupon cancel such Phantom Units and pay to each holder an amount of cash per
Phantom Unit equal to the Cash-Out Value of the Units. Notwithstanding the
above, with respect to Phantom Unit Awards that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other applicable authority thereunder
(“Section 409A”) and are subject to the requirements of Section 409A, an
accelerated payment of such Phantom Unit Award may only be made if the
reorganization, merger or consolidation event which triggers the application of
this Section 4(d) would qualify as a permitted distribution event under the
then-applicable authority issued with respect to Section 409A or would otherwise
be permissible under Section 409A.

 

5.             Eligibility.

 

Any Employee who performs services for the benefit of the Partnership as
determined by the Committee, or any Director shall be eligible to be designated
a Participant and receive an Award under the Plan.

 

6.             Awards.

 

(a)           Options.  The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, the purchase price therefor, the Restricted Period
and the conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

 

(i)            Exercise Price.  The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
and may not be less than its Fair Market Value as of the date of grant.

 

(ii)           Time and Method of Exercise.  The Committee shall determine the
Restricted Period with respect to an Option, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto be made or deemed to have been made, which may include, without
limitation: (a) cash, (b) check acceptable to the Company, (c) a
“cashless-broker” exercise through procedures approved by the Company or (d) any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price.

 

5

--------------------------------------------------------------------------------


 

(iii)          Forfeiture.  Except as otherwise provided in the terms of the
Option grant, upon termination of a Participant’s employment with the Company
and its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all Options shall be forfeited
by the Participant (or any transferee) unless otherwise provided in a written
employment agreement between the Participant and the Company or its Affiliates.
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Options.

 

(b)           Phantom Units. The Committee shall have the authority to determine
the Employees and Directors to whom Phantom Units shall be granted, the number
of Phantom Units to be granted to each such Participant, the Restricted Period,
the conditions under which the Phantom Units may become vested or forfeited,
which may include, without limitation, the accelerated vesting upon the
achievement of specified performance goals, and such other terms and conditions
as the Committee may establish with respect to such Awards including whether
DERs are granted with respect to such Phantom Units.

 

(i)            DERs.  Phantom Units granted under the Plan may include a tandem
DER grant.

 

(ii)           Forfeiture.  Except as otherwise provided in the terms of the
Phantom Units grant, upon termination of a Participant’s employment with the
Company and its Affiliates or membership on the Board, whichever is applicable,
for any reason during the applicable Restricted Period, all Phantom Units shall
be forfeited by the Participant (or any transferee) unless otherwise provided in
a written employment agreement between the Participant and the Company or its
Affiliates. The Committee may, in its discretion, waive in whole or in part such
forfeiture with respect to a Participant’s Phantom Units.

 

(iii)          Lapse of Restrictions.  Unless a different payment time is
specified in the Award agreement, the Participant shall be entitled to receive
from the Company one Unit or cash equal to the Fair Market Value of a Unit, as
determined by the Committee, in its discretion, upon or as soon as reasonably
practical following the vesting of each Phantom Unit.

 

(iv)          Elective Deferral Awards.  The Committee may, pursuant to the
terms of an Award Agreement, permit the recipient of a Phantom Unit award,
within 30 days from the date of receipt of such Phantom Unit award, in his or
her sole discretion, to execute a written Deferral Commitment specifying that
the Phantom Unit award shall not be paid to the recipient upon the vesting of
the Phantom Unit award but shall instead be deferred pursuant to the terms of
such Deferral Commitment and the terms of the Deferred Compensation Plan (any
such award pursuant to which a recipient may execute a Deferral Commitment, an
“Elective Deferral Award”).  Notwithstanding the terms of any Elective Deferral
Award or any employment or other agreement to which a recipient may be a party
to the contrary, except in connection with any applicable vesting acceleration
in connection with a Change in Control that also constitutes a change in control

 

6

--------------------------------------------------------------------------------


 

event (within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or any
successor regulation) or a recipient’s disability (within the meaning of
Treasury Regulation Section 1.409A-3(i)(4)) or a recipient’s death, in no event
shall any Phantom Units that are subject to an Elective Deferral Award vest
prior to the 31st day following the one-year anniversary of the date of grant of
such Elective Deferral Award, regardless of whether the recipient makes a
Deferral Commitment with respect to such Elective Deferral Award.  If a
recipient makes a Deferral Commitment with respect to any Phantom Units that are
subject to an Elective Deferral Award, and the recipient becomes entitled to
accelerated vesting with respect to such Phantom Units as a result of a
Qualified Acceleration Event that occurs prior to the one-year anniversary of
the date the recipient makes the applicable Deferral Commitment, such Deferral
Commitment shall not be given effect and such Phantom Units shall not constitute
a Deferred Award.

 

(v)           Automatic Deferral Awards. The Committee may, pursuant to the
terms of an Award Agreement, grant Phantom Units under the Plan that are
automatically deferred under and in accordance with the terms of the Deferred
Compensation Plan (an “Automatic Deferral Award”).  In the event the Committee
grants an Automatic Deferral Award to a recipient, the Award Agreement with
respect to such Automatic Deferral Award shall constitute the recipient’s
Deferral Commitment for purposes of the Deferred Compensation Plan.

 

(vi)          Other Deferred Awards.  The Committee may permit a recipient to
make a Deferral Commitment with respect to any grant or potential grant of
Phantom Units in such other manner as the Committee may determine from time to
time, provided that such Deferral Commitment complies with the terms of the
Deferred Compensation Plan and Section 409A. Any Phantom Unit award with respect
to which such a Deferral Commitment has been made is referred to herein as an
“Other Deferred Award.”

 

(c)           General.

 

(i)            Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.

 

(ii)           Limits on Transfer of Awards.  Unless otherwise provided in the
Award agreement, each Option shall be exercisable only by the Participant during
the Participant’s lifetime, or by the person to whom the Participant’s right
shall pass by will or the law of descent and distribution.  Unless otherwise
provided in the Award agreement, no Award and no right under any such Award may
be assigned, alienated, pledged, attached, sold or otherwise transferred or

 

7

--------------------------------------------------------------------------------


 

encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and any Affiliate.

 

(iii)          Term of Awards. The term of each Award shall be for such period
as may be determined by the Committee.

 

(iv)          Unit Certificates. All certificates for Units or other securities
of the Partnership delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws.  The Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(v)           Consideration for Grants.  Awards may be granted for such
consideration, including services, as the Committee determines.

 

(vi)          Delivery of Units or other Securities and Payment by Participant
of Consideration.  Notwithstanding anything in the Plan or any grant agreement
to the contrary, delivery of Units pursuant to the exercise or vesting of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the Company is not reasonably able to obtain
Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company. Such payment may be made by such method or methods
and in such form or forms as the Committee shall determine, including, without
limitation, cash, other Awards, withholding of Units, cashless-broker exercises
with simultaneous sale, or any combination thereof; provided that the combined
value, as determined by the Committee, of all cash and cash equivalents and the
Fair Market Value of any such Units or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid to the Company pursuant to the Plan or the applicable Award
agreement.

 

(vii)         Change in Control.  Subject to additional or contrary provisions
in the Award agreement, upon a Change in Control or such period prior thereto as
may be established by the Committee, all Awards shall automatically vest and
become payable or exercisable, as the case may be, in full. In this regard, all
Restricted Periods shall terminate and all performance criteria, if any, shall
be deemed to have been achieved at the maximum level. To the extent an Option is
not exercised upon a Change in Control, the Committee may, in its discretion,
cancel such Award without payment or provide for a replacement grant with
respect to such Award on such terms as it deems appropriate.

 

8

--------------------------------------------------------------------------------


 

7.             Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a)           Amendments to the Plan.  Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.

 

(b)           Amendments to Awards.  Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant.

 

(c)           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Partnership or the
financial statements of the Partnership, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

8.             General Provisions.

 

(a)           No Rights to Award. No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b)           Withholding. The Company, its Affiliate or its designated third
party administrator shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or Units
under this Plan, an appropriate amount of cash or number of Units or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company or its
Affiliate to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company or its Affiliate of Units theretofore owned by the holder of the Award
with respect to which withholding is required.  If Units are used to satisfy tax
withholding, such Units shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

 

(c)           No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain on the Board, as applicable. Further, the
Company or an Affiliate may at any time dismiss a Participant from employment.

 

9

--------------------------------------------------------------------------------


 

(d)           Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.

 

(e)           Severability. If any provision of the Plan or any Award becomes
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

 

(f)            Other Laws. Notwithstanding anything in the Plan or any Award
agreement to the contrary, the Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded.

 

(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(h)           No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

 

(i)            Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

(j)            Facility of Payment. Any amounts payable hereunder to any
individual under legal disability or who, in the judgment of the Committee, is
unable to properly manage his financial affairs, may be paid to the legal
representative of such person, or may be applied for the benefit of such person
in any manner that the Committee may select, and the Company and its Affiliates
shall be relieved of any further liability for payment of such amounts.

 

(k)           Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

9.             Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board or the date Units are no longer
available for the payment of Awards under the Plan, whichever occurs first.
However, unless otherwise expressly

 

10

--------------------------------------------------------------------------------


 

provided in the Plan or in an applicable Award Agreement, any Award granted
prior to such termination, and the authority of the Board or the Committee to
amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.

 

11

--------------------------------------------------------------------------------

 